629 So. 2d 714 (1993)
Ex parte State of Alabama.
In re Charles JOHNSON
v.
STATE of Alabama.
1921585.
Supreme Court of Alabama.
September 17, 1993.
*715 James H. Evans, Atty. Gen., and Jean Williams Brown, Asst. Atty. Gen., for petitioner.
Gordon G. Armstrong III, Mobile, for respondent.
HOUSTON, Justice.
Because this is a case of first impression on an issue that should be ultimately determined by this Court, the State of Alabama petitioned for certiorari review, even though it conceded the correctness of the holding of the Court of Criminal Appeals that the crime of assault in the second degree is a crime of moral turpitude. Johnson v. State, 629 So. 2d 708 (Ala.Cr.App.1993). We agree with the Court of Criminal Appeals. Assault in the second degree is a crime of moral turpitude, for the reasons stated in the opinion of the Court of Criminal Appeals.
AFFIRMED.
HORNSBY, C.J., and MADDOX, SHORES and KENNEDY, JJ., concur.